The plaintiffs, in their complaint, alleged that, during the years 1869 and 1870, at the city of Brooklyn and town of Flatbush, they did and performed services *Page 432 
as carpenters and builders and sold and delivered building material, at the request of and for the defendant, to the amount and of the value, and for which defendant promised to pay, the sum of $3,423.49, and that there was a balance due, and unpaid, to them of $623.49; and for this sum they demanded judgment. The defendant, in his answer, after admitting that the plaintiffs were copartners, and "that they performed work, labor and services for the defendant, and furnished materials, as alleged in the complaint," denied that the same were of the value of $3,423.49, or that he promised or agreed to pay that sum; averred that the same were of no greater value than $2,300, which sum he had paid, and denied all the other allegations in the complaint.
Upon the trial, the defendant offered to show that the work and material alleged in the complaint had not been furnished or rendered to him. To this evidence the plaintiffs objected, on the ground that the answer did not deny the quantity of work performed and material furnished. The referee sustained the objection, and defendant excepted to such ruling.
The object of defendant's offer, as it was manifestly understood by plaintiffs' counsel and the referee, was to dispute the quantity of plaintiffs' work and materials. The plaintiffs claimed, and the referee held, that the defendant could not dispute the quantity but was confined, under his answer, to disputing the value of the work and materials; and whether the ruling of the referee was correct, is the question to be determined, and is before us upon defendant's exception.
The complaint alleges the time when and the place where the work was done and materials furnished, and the character of the work and materials. All this is admitted by the answer. It does not specify the items of the work and materials, nor their quantity, except that they were of the amount and value stated in dollars and cents in the complaint. The answer denies that they were of the value mentioned; and thus puts in issue everything which the plaintiffs would have to prove to show that they amounted to as much as they *Page 433 
claimed. The complaint alleges that the plaintiffs furnished work and materials for the defendant to the amount and value of $3,423.49. The defendant admits that the plaintiffs furnished work and materials to him, as alleged, but denies that they were of the value alleged. Under such an issue the plaintiffs must prove what the work and material amounted to; and to do this they must necessarily prove two things: first, what work and materials they furnished, and then their value; and both can be disputed by the defendant. Work which plaintiffs did not perform could not have entered into the value stated, and defendant did not admit such work. The plaintiffs could not point to any item of work or material and say that it was admitted. Hence, every item must have been open to litigation.
It appears that a bill of particulars was furnished by plaintiffs before the answer was put in; but it does not appear in the case, and hence, we can give it no effect. In any event, however, it formed no part of the pleadings, and did not modify their effect; its only office was to inform the defendant of the particulars of the plaintiffs' claim and to confine them in their proofs to the items contained therein.
I am, therefore, of opinion that the referee erred, and that the judgment must be reversed and new trial granted, costs to abide event.
For affirmance, LOTT, Ch. C., GRAY and DWIGHT, CC.
For reversal, EARL, C.; REYNOLDS, C., not voting.
Judgment affirmed.